DAUKSCH, Judge.
This is an appeal from a judgment in a marriage dissolution case. We find no error in the judgment which warrants reversal, save one. Although the awards to appellee were greater than those to appellant it cannot be said equitable distribution did not occur. See Canakaris v. Cana-karis, 382 So.2d 1197 (Fla.1980). The one error involves the credit given to appellee for her payments to mortgagees. She is entitled legally to only fifty percent of the total payments made.
The judgment is affirmed in all respects except the credit on mortgage payments to be given appellee. The judgment on that point is reversed and this cause remanded for entry of an amended judgment.
AFFIRMED in part; REVERSED in part, and REMANDED.
SHARP, C.J., and GOSHORN, J., concur.